  


114 HRES 897 EH: Providing for further consideration of the bill (H.R. 5303) to provide for improvements to the rivers and harbors of the United States, to provide for the conservation and development of water and related resources, and for other purposes; providing for consideration of the bill (H.R. 6094) to provide for a 6-month delay in the effective date of a rule of the Department of Labor relating to income thresholds for determining overtime pay for executive, administrative, professional, outside sales, and computer employees; and providing for proceedings during the period from September 29, 2016, through November 11, 2016.
U.S. House of Representatives
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
2d Session 
H. RES. 897 
In the House of Representatives, U. S.,

September 28, 2016
 
RESOLUTION 
Providing for further consideration of the bill (H.R. 5303) to provide for improvements to the rivers and harbors of the United States, to provide for the conservation and development of water and related resources, and for other purposes; providing for consideration of the bill (H.R. 6094) to provide for a 6-month delay in the effective date of a rule of the Department of Labor relating to income thresholds for determining overtime pay for executive, administrative, professional, outside sales, and computer employees; and providing for proceedings during the period from September 29, 2016, through November 11, 2016. 
 
 
That at any time after adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for further consideration of the bill (H.R. 5303) to provide for improvements to the rivers and harbors of the United States, to provide for the conservation and development of water and related resources, and for other purposes. No further amendment to the amendment in the nature of a substitute referred to in the first section of House Resolution 892 shall be in order except those printed in the report of the Committee on Rules accompanying this resolution. Each such further amendment may be offered only in the order printed in the report, may be offered only by a Member designated in the report, shall be considered as read, shall be debatable for the time specified in the report equally divided and controlled by the proponent and an opponent, shall not be subject to amendment, and shall not be subject to a demand for division of the question in the House or in the Committee of the Whole. All points of order against such further amendments are waived. At the conclusion of consideration of the bill for amendment pursuant to this resolution the Committee shall rise and report the bill to the House with such amendments as may have been adopted. Any Member may demand a separate vote in the House on any amendment adopted in the Committee of the Whole to the bill or to the amendment in the nature of a substitute made in order as original text. The previous question shall be considered as ordered on the bill and amendments thereto to final passage without intervening motion except one motion to recommit with or without instructions.  2.Upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 6094) to provide for a 6-month delay in the effective date of a rule of the Department of Labor relating to income thresholds for determining overtime pay for executive, administrative, professional, outside sales, and computer employees. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Education and the Workforce; and (2) one motion to recommit. 
3.On any legislative day during the period from September 29, 2016, through November 11, 2016— (a)the Journal of the proceedings of the previous day shall be considered as approved; and 
(b)the Chair may at any time declare the House adjourned to meet at a date and time, within the limits of clause 4, section 5, article I of the Constitution, to be announced by the Chair in declaring the adjournment.  4.The Speaker may appoint Members to perform the duties of the Chair for the duration of the period addressed by section 3 of this resolution as though under clause 8(a) of rule I. 
5.Each day during the period addressed by section 3 of this resolution shall not constitute a calendar day for purposes of section 7 of the War Powers Resolution (50 U.S.C. 1546).  6.Each day during the period addressed by section 3 of this resolution shall not constitute a legislative day for purposes of clause 7 of rule XIII. 
7.Each day during the period addressed by section 3 of this resolution shall not constitute a calendar or legislative day for purposes of clause 7(c)(1) of rule XXII.   Karen L. Haas,Clerk. 